             IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF ALABAMA
                      SOUTHERN DIVISION


HANCOCK BANK,                        :

      Plaintiff,                     :

vs.                                  : Civil Action No. 1:18-cv-00179-JB-C

ALEXANDER PASTORE, et al.,           :

      Defendants.                    :


                                 ORDER

      After due and proper consideration of all issues raised, and there

having been no objections filed, the recommendation of the Magistrate Judge

made under 28 U.S.C. § 636(b)(l)(B) and dated September 17, 2018, is

ADOPTED as the opinion of this Court.

      DONE this 2nd day of October, 2018.

                        s/JEFFREY U. BEAVERSTOCK
                        UNITED STATES DISTRICT JUDGE
